Case 1:18-cv-00481-MAC-KFG Document 14 Filed 10/27/20 Page 1 of 2 PageID #: 80




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 RICARDO RIOJAS,                                  §
                                                  §
                 Plaintiff,                       §
                                                  §
 versus                                           §   CIVIL ACTION NO. 1:18-CV-481
                                                  §
 UNITED STATES OF AMERICA, et al.,                §
                                                  §
                 Defendants.                      §

                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION

          Plaintiff Ricardo Riojas, an inmate confined at the Federal Correctional Complex in

 Beaumont, Texas, proceeding pro se, brought the above-styled lawsuit against the United States

 of America and others.

          The court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The Magistrate Judge recommends this action be dismissed without prejudice for want of

 prosecution.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

 evidence. No objections to the Report and Recommendation of United States Magistrate Judge

 were filed by the parties.
Case 1:18-cv-00481-MAC-KFG Document 14 Filed 10/27/20 Page 2 of 2 PageID #: 81



                                           ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are

 correct, and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered

 in this case in accordance with the Magistrate Judge’s recommendation.


         Signed this date
         Oct 27, 2020




                                               2
